Citation Nr: 0417884	
Decision Date: 07/02/04    Archive Date: 07/14/04

DOCKET NO.  03-08 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
hypertensive heart disease.

2.  Entitlement to an initial compensable evaluation for a 
residual scar of a left inguinal hernia repair.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from February 1978 to 
February 1998.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The United States Court of Veterans Appeals (Court) has 
issued decisions regarding jurisdiction of the Board.  If the 
record lacks a timely filed substantive appeal in regard to a 
particular issue, the Board does not have jurisdiction.  Roy 
v. Brown, 5 Vet. App. 554 (1993).  A review of the record 
reflects that a timely substantive appeal was not entered 
with regard to the issues of entitlement to service 
connection for sinusitis, pseudofolliculitis barbae, and 
xerosis, and entitlement to increased ratings for cervical 
spine strain, and scars of the right forearm and left buttock 
due to gunshot wounds, as well as bone graft site scars.  In 
absence of a timely substantive appeal, the Board does not 
have jurisdiction of such issues.  Id.  

The issues on appeal will be addressed in the Remand portion 
of the decision below and is remanded to the RO via the 
Appeals Management Center in Washington, D.C.

The file indicates that the veteran has raised the issues of 
entitlement to service connection for an abdominal scar 
claimed as a residual of back surgery that was performed on 
the front of his abdomen, and increased ratings for his 
service-connected residuals, other than scars of gunshot 
wounds to his right forearm and left buttock, prostadynia, 
migraine headaches, and arthritis of the lumbar spine.  As 
these issues have not been adjudicated, they are referred to 
the RO for appropriate action.




REMAND

Service connection is in effect for hypertensive heart 
disease and has been rated by the RO under the rating 
criteria for hypertensive vascular disease, to include 
hypertension and isolated systolic hypertension, under the 
provisions of 38 C.F.R. § 4.104, Diagnostic Code 7101 (2003).  
However, the record does not reflect that the RO has 
considered the provisions of 38 C.F.R. § 4.104, Diagnostic 
Code 7007 (2003), which provides rating criteria for 
hypertensive heart disease, nor did the VA examination report 
of January 2002 adequately discuss all of the applicable 
criteria to rate this disability.  Although data pertinent to 
the criteria contained in Diagnostic Code 7101 was considered 
in the examination, the examiner did not fully discuss data 
which was relevant to the criteria contained in 38 C.F.R. 
§ 4.104, Diagnostic Code 7007.  

With regard to the veteran's claim for a compensable initial 
rating for a grant of service connection for a scar, residual 
of left inguinal hernia repair, there has been a revision of 
the rating schedule for evaluating skin disorders, including 
scars, which was implemented on August 30, 2002, during the 
pendency of this appeal.  See 38 C.F.R. § 4.118 (2003).  
Although the veteran has been provided with formal notice of 
the provisions of 38 C.F.R. § 4.118 (2003) in the Statement 
of the Case that was furnished to him in March 2003, the 
Board observes that the VA examination of record which 
evaluated the veteran's scars was conducted in January 2002 
and did not consider his left inguinal hernia scar under the 
provisions of the revised rating criteria.  

At the veteran's hearing before the Board in August 2003 he 
testified, in pertinent part, that had undergone VA 
occupational therapy for his scars.  The Board's review of 
the claims file indicates that these relevant records have 
not been associated with the evidence.

In view of the foregoing, the case is remanded for the 
following actions:

1.  The RO must ensure that all 
provisions of the Veterans Claims 
Assistance of Act of 2000 are properly 
applied in the development of the claim.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2003).  

2.  The RO should obtain a statement 
from the veteran identifying all sources 
of medical treatment for his service-
connected cardiovascular disease.  The 
RO should then attempt to obtain copies 
of these treatment records and associate 
them with the veteran's claims file.  

3.  The RO should obtain a statement 
from the veteran identifying all sources 
of medical treatment for his service-
connected scars.  The RO should then 
attempt to obtain copies of these 
treatment records and associate them 
with the veteran's claims file.  The 
records obtained should include, but are 
not limited to, those which pertain to 
his VA occupational therapy for his 
scars as reported at his August 2003 
hearing before the Board.

4.  The veteran should be scheduled for 
a VA examination by an appropriate 
specialist to determine the current 
status of his hypertensive heart 
disease.  The claims folder must be made 
available to the examiner in conjunction 
with the examination.  The examiner 
should record all objective findings, 
and the report of the examination must 
include specific responses to each of 
the following items:

A.  What is the veteran's 
predominant diastolic blood 
pressure in mm/Hg?
  
B.  What is the veteran's 
predominant systolic blood pressure 
in mm/Hg?

C.  Does the veteran's have a 
history of diastolic pressure which 
is predominantly 100 mm/Hg or more 
and requires continuous medication 
for control?

D.  Does the veteran require 
continuous medication to control 
disabling symptoms related to his 
service-connected hypertensive 
heart disease?

E.  Does performing a workload of 
greater than 7 metabolic 
equivalents (METs) but not greater 
than 10 METs results in dyspnea, 
fatigue, angina, dizziness, or 
syncope?

F.  Does performing a workload of 
greater than 5 METs but not greater 
than 7 METs results in dyspnea, 
fatigue, angina, dizziness, or 
syncope?

G.  Does performing a workload of 
greater than 3 METs but not greater 
than 5 METs results in dyspnea, 
fatigue, angina, dizziness, or 
syncope?

H.  Does performing a workload of 3 
METs or less result in dyspnea, 
fatigue, angina, dizziness, or 
syncope?

I.  Is there evidence of cardiac 
hypertrophy or dilatation on 
electrocardiogram, echocardiogram, 
or X-ray?

J.  Does the veteran have chronic 
congestive heart failure?  Has the 
veteran experienced more than one 
episode of acute congestive heart 
failure in the past year?

K.   Does the veteran have left 
ventricular dysfunction?  If so, 
does he have an ejection fraction 
of 30 to 50 percent?  Does he have 
an ejection fraction of less than 
30 percent?

5.  The veteran should be scheduled for 
a VA examination by an appropriate 
specialist to determine the current 
status of the residual scar from his 
left inguinal hernia repair.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.  The examiner should record 
all objective findings, and the report 
of the examination must include specific 
responses to each of the following 
items:

	A.  Describe the size and location 
of the left inguinal hernia scar.

	B.  Identify which, if any, of the 
following characteristics are 
manifested by the service-connected 
left inguinal hernia scar:
	
	(1.)  Does the scar measure 5 
or more inches (13 or more 
centimeters) in length?
			
	(2.)  Does the scar measure at 
least 1/4-inch (0.6 centimeters) wide 
at the widest part?  

	(3.)  Is the surface contour 
of the scar elevated or depressed 
on palpation?

	(4.)  Is the scar adherent to 
underlying tissue?  
	
	(5.)  Is the skin hypo- or 
hyper-pigmented in an area 
exceeding six square inches (39 
square centimeters)?  

	(6.)  Is the skin texture 
abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area 
exceeding six square inches (39 
square centimeters)?

	(7.) Is the underlying soft 
tissue missing in an area exceeding 
six square inches (39 square 
centimeters)?

	(8.)  Is the skin indurated 
and inflexible in an area exceeding 
six square inches (39 square 
centimeters)? 

	(9.)  Is the scar painful or 
tender?

	(10.)  Is the scar poorly 
healed or unstable?

	(11.)  Is the scar ulcerative 
or poorly nourished?

	(12.)  Is the scar adherent to 
the underlying tissues and/or does 
it cause limitation of motion of 
any underlying part?

	(13.)  Is the scar is 
keloided, discolored, 
hyperpigmented or hypopigmented.

6.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2003).  In 
the event that the veteran does not 
report for the aforementioned 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.

7.  Upon completion of the above, the 
issues of the entitlement to initial 
compensable evaluations assigned for the 
residual scar of a left inguinal hernia 
repair and hypertensive heart disease, 
should be re-adjudicated.  With regard 
to the issue of rating the left inguinal 
hernia scar, the provisions of both the 
old and the new ratings schedule for 
evaluating scars contained in 38 C.F.R. 
§ 4.118 (2002) and 38 C.F.R. § 4.118 
(2003) should be considered.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative 
should be furnished with a Supplemental 
Statement of the Case discussing the 
pertinent evidence and laws and 
regulations, including the old and 
revised versions of 38 C.F.R. § 4.118 
for rating scars, and allowed an 
opportunity to respond.  Thereafter, the 
case should be returned to this Board 
for further appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


